BY THE COURT.
The substantial matter in issue, is the scandal published against the plaintiff, and not the authority from whom or whence it was obtained. No man is at liberty to trifle with the repose of another, by publishing to the world charges against his character, which are calculated to bring him into general contempt, and then justify himself, by stating his authority, and proving the statement. The evidence may be given in mitigation of damages, by showing that the publishers were not the authors of the scandal.
A juror was withdrawn, in consequence of the sudden illness of one of the defendants’ counsel.